Case 2:21-cv-00778-TAD-KK Document 160 Filed 09/03/21 Page 1 of 1 PageID #: 2927




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                             CASE NO. 2:21-CV-00778

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                              MAG. JUDGE KATHLEEN KAY

                                              ORDER

        Considering the foregoing,

        IT IS ORDERED that the Joint Motion to Extend Briefing Deadlines [Doc. No. 159] is

 GRANTED. Plaintiff States may file a Reply to the Opposition [Doc. No. 155] no later than

 September 17, 2021. Defendants may file objections to the Report and Recommendation [Doc.

 No. 154] no later than September 21, 2021.

        MONROE, LOUISIANA, this 3rd day of September, 2021.




                                                               Terry A. Doughty
                                                          United States District Judge
